— Judgment entered June 23, 1975, in the Supreme Court, Bronx County, setting aside a jury verdict in favor of plaintiff and dismissing the complaint, unanimously affirmed, without costs and without disbursement. There was no proof of any structural defect in or improper maintenance of the stairway. There was no proof of any dangerous condition or that the stairway was unsafe or even that any accident had previously occurred on the stairway. In short, there was no proof of defendant’s negligence or that it in any way breached any duty owed plaintiff’s decedent. Concur — Stevens, P. J., Kupferman, Murphy, Lupiano and Capozzoli, JJ.